Title: From John Adams to Benjamin Rush, 28 July 1789
From: Adams, John
To: Rush, Benjamin



Dear Sir
Richmond Hill July 28. 1789

“The Characters I so much admire among the ancients.” were not “formed wholly by Republican forms of government."—I admire, Phillip and Alexander, as much as I do Themistocles and Pericles, nay as much as Demosthenes—I admire Pisistratus, almost as much as Solon: and think that the Arts, Elegance, Literature and Science of Athens, was his work, and that of his sons, more than of any or all the popular Commanders or oraters.
The two Republicks of Antiquity, that I most admire are Sparta and Rome, and these were both monarchical Republicks—Athens indeed was ballanced, with great Care and some Art, till Aristides overturned the Constitution to make himself popular and acquire the Title of just. So that I think the Man, who voted to ostracise him because he was called just by the Mob, was a Man of Sense, Spirit and Virtue—
You doubt whether titles overawe the profligate.—You ask where do I find more profligate manners, than among the Citizens of London?—I am almost disposed to answer You, by saying, in Boston, in New York, in Philadelphia.—I assure you, my friend I wish my dear countrymen had less Vanity and more Pride. The Advantages We have, over Europe, are chiefly geographical—I see very little, moral or political Preference.—As far as I can judge, there is as much Vice, Folly, and more Infidelity, and  Idleness and Luxury and Dissipation, in any of our great Towns, in Proportion to Numbers, as in London.—But the question should be what would be, the degree of profligacy in London, if there were no titles? and I Seriously believe it would be much greater than it is.—Nay I don’t believe it would be possible to support any government at all, among such multitudes without Distinctions of Rank and the Titles that mark them.—According to what I have seen in England, as well as France Holland Spain and Germany, there is nothing Strikes and overawes the most abandoned of the Populace so much as Titles.
Whether Titles beget Pride in Rulers, or not is not an argument.—Would you reject every Thing that begets Pride? If you do you must reject Virtue, which begets the most exquisite, exalted and unconquerable Pride.—You must reject Laws, Government, offices of all Kind, and even Religion. Spiritual Pride, has grown out of Religion. Would you reject religion.
Men who will be made proud by a Title, will be made So by an office without a Title.—
But Why Should Titles beget Baseness among the common People?—Respect, Reverence, Submission and Obedience to the Laws and lawful Magistrates You would wish to see both in the virtuous and vicious of the common People. if Obedience cannot be obtained from the vicious without begetting Baseness, by which I suppose you mean fear, why should you object to that.—But Titles have no Tendency to beget Baseness in poor Men who are virtuous, more than offices without Titles.—But I must insist that Laws are made and Magistrates appointed on Purpose, to create Fear & Terror in the Minds of the vicious, and if Titles will Save you the expence of Gallows, Stocks, Whipping Posts, or the Pain of employing them, why not use then? If Titles will do instead of Armies and Navies, or any Part of them, why reject them? Don’t the Gallows beget Baseness in the common People?—Would you have no Gallows? dont a prison beget Baseness? Would you have no Prison?—dont all Sorts of Punishment beget Baseness? would you abolish all Punishments?
You say the conquered Provinces first introduced Titles into the Roman Empire.—But in this I assume you are mistaken.—had the Kings of Rome, no Titles?— Vir amplissimus—Vir Clarissimus. Vir amplissimus Consul.—Vir Summus. These were familiar among them, in the Simplest times.
Historians indeed never use Titles.—But Titles were useful in Life,; and had their Influence.—
1 The Romans conferred Titles very early, e.g. Manlius, Capitolinus, and very late as Scipio Africanus.—These Titles, were very common and had great Influence, for they carried with them the Ideas of Triumphs and Glory, beyond any Titles in our Times.
2. They managed their Agnomen, Cognomen and Nomen in a manner, to influence the People, as much as our Titles.—Cicero tells us, what was their Custom "Nomen cum dicimus, cognomenm quoque et Agnomen, intelligatur, oportet."
1 The Prænomen, was, our Christian Name. 2. The nomen was the Name of a Race, or Gens.—as all descended from Julus the son of Eneas the Son of Venus, were called Julii, and were accounted divine. 3. The Cognonum distinguished different Families of the Same Race. For Gens Signified the whole and Familia a Part.—Those of the same Gens were called Gentiles, (whence our Word Genteel and gentleman).—Those of the same family Agnati. 4 The Agnomen, like Scipio Africanus and Scipio Afraticus, has been mentioned before.—Julius signified the Gens and Cæsar the Familia.
As these Families and Races, happened to be of consular Prætorian, or Tribunitian Dignity, or even only of patrician Dignity, their names carried more Influence, than the Title of Princes, Dukes, Marquises, Earls Barons do at this day in Europe, for We must always recollect, that these Families and Offices were all consecrated: and consequently Struck the Roman Mind which was certainly more Superstitious, if not more religious than ours, with an holy Awe.—in order to form Some Idea of the religious Veneration, approaching to Adoration, which the Roman Policy inspired into the Minds of their Citizens towards their Magistraties and the Races and Families which exercised them We must recollect their Legis Sacratæ. And what was a Lex Sacrata? Sacratæ Leges Sunt, (inquit Festus) quibus Sancitum est, qui quid adversus eas fecerit, Sacer alicui deorum Sit, cum familiâ, pecuniâque.—There were Several of these Sacred Laws, by which all their Magistrates were protected. The Lex Sacrata, passed upon the holy Mountain, for the Security of the Tribunes, is in Dionysius as follows "Tribunum nemo in ordinem redigito, neque in vitum quidquam facere cogito, nec verberato, nec alium verberare jubeto. 2. Si quis contra fecerit, Sacer esto, et bona ejus Cereri Sacra Sunto: et qui eum occiderit, purus a cæde esto.—hanc legem omnes juraverunt Seque et Posteros in Sempiternum observaturos.—only consider the Effect of taking an Oath by all the People to observe this Law.
Now Sir, I contend that as Consuls, Prætors, Tibunste were consecrated officers, the Title of Sacrosanctus belonged to them all, and was little short of that of Sacred Majesty.—I say farther that Patres Conscripti, was an higher Title than My Lords, or most Honourable. and that the Names of Sacred Gentes, et Familia, had greater Influence among the Romans than modern European Titles.
Never Let me again hear the Romans quoted, as neglecting of despizing Titles.—if I do, I will persecute You with more latin. Yours affectionately
John Adams